Citation Nr: 0726584	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-06 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate disorder, 
claimed as benign prostatic hypertrophy and prostatitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post traumatic stress 
disorder (PTSD), depression, anxiety, and obsessive-
compulsive disorder (OCD).

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease and 
peptic ulcer disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin condition, 
claimed as pruritus of the hands and feet and allergies.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a bilateral hearing 
loss disability.

8.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  By correspondence dated in October 2006, the veteran 
requested a withdrawal of the issue of entitlement to service 
connection for a prostate disorder, claimed as benign 
prostatic hypertrophy and prostatitis.

2.  A diagnosis of PTSD is currently shown.

3.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to his in-service 
stressors.

4.  There is no credible evidence supporting the in-service 
stressors as asserted by the veteran.

5.  Diagnoses of anxiety and depression have not been shown.

6.  OCD, a gastrointestinal disorder, and a skin disorder 
were not manifest during service.

7.  OCD was not identified until 2003, a gastrointestinal 
disorder was not identified until 1999, a skin disorder of 
the feet and hands was not identified until 1999. 

8.  The veteran's current OCD, gastrointestinal disorder, and 
skin disorder are unrelated to service.

9.  Disability due to hypertension is not the result of a 
service-connected disease or injury; hypertension was not 
shown in service or for many years thereafter.

10.  While the veteran reported hemorrhoids at the time of 
induction, no notation was made on his entrance examination 
regarding hemorrhoids and he is entitled to the presumption 
of soundness.

11.  In-service treatment for hemorrhoids is shown to have 
been acute and transitory, and resolved without objective 
residual pathology.

12.  Post-service evidence is negative for complaints related 
to hemorrhoids for several years after military discharge.

13.  Neither bilateral hearing loss nor tinnitus are shown to 
have been present in service or for many years thereafter, 
nor are they the result of any incident or incidents of the 
veteran's period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a prostate disorder, claimed as benign prostatic 
hypertrophy and prostatitis, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006) (as 
amended).

2.  An acquired psychiatric disorder, claimed as PTSD, 
depression, anxiety, and OCD, was not incurred in or 
aggravated by the veteran's period of active duty.  
38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

3.  A gastrointestinal disorder, claimed as gastroesophageal 
reflux disease and peptic ulcer disease, was not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

4.  Disability due to hypertension is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2006); hypertension was not 
incurred in or aggravated by the veteran's period of active 
duty, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

5.  A skin condition, claimed as pruritus of the hands and 
feet and allergies, was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

6.  Hemorrhoids were not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

7.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may a sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

8.  Tinnitus was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  See 38 U.S.C.A. § 7105.  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c).

In October 2006 correspondence, the veteran wrote:

I have a pending claim on my prostrate 
(sic).  I have conferred with my PSO who 
informs me that this may not be related 
to my AO exposure.  Since I do not have 
prostrate (sic) cancer I wish to withdraw 
this claim.

As the veteran has withdrawn his appeal on entitlement to 
service connection for prostate disorder, claimed as benign 
prostatic hypertrophy and prostatitis, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and, as to this issue only, 
it is dismissed without prejudice.

II.  Laws and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Factual Background & Analysis

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, depression, anxiety, and OCD

In addition to the regulations outlined above, service 
connection for PTSD requires (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The Court of Appeals for Veterans Claims (Court) held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(d), (f); see also Gaines v. West, 11 Vet. App. 113 
(1998) (determination of whether veteran engaged in combat 
with enemy is particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. 128, 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran  v. 
Brown, 6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

Service medical records reflect that at the time of 
induction, the veteran self-reported a history of depression 
or excessive worry and the examiner noted a history of 
nervous stomach; however, his psychiatric evaluation at 
induction was normal.  The records show no treatment for, 
complaints of, or a diagnosis related to a psychiatric 
disorder.  At the time of discharge, his psychiatric 
evaluation was normal.  Therefore, the Board finds no 
evidence of a chronic psychiatric disorder during the 
veteran's period of active duty.

Next, evidence has not been presented showing the onset of 
symptoms consistent with psychological pathology since 
service.  Rather, in August 2003, some 30+ years after 
discharge, the veteran was diagnosed with OCD.  In March 
2004, he filed a claim for PTSD with anxiety, depression, and 
OCD.  In a March 2004 medical note, he related a history of 
OCD since service.  

PTSD

In an August 2005 PTSD Intake Report, the veteran related 
several stressors in Vietnam, including (i) incoming, (ii) 
mines/booby traps, (iii) chemical threat/exposure, (iv) 
horrific sights at a field hospital, (v) almost crashing in a 
helicopter, (vi) exposure to badly wounded and maimed 
soldiers, and (vii) a near-by ammunition dump blew up.  He 
was diagnosed with PTSD.  Therefore, the Board accepts that 
the veteran has a current diagnosis of PTSD and that the 
diagnosis has been related to active duty.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.

At the hearing before the Board, the veteran testified that 
he experienced various stressors while serving in Vietnam, 
including (i) the landing field was under attack at the time 
of his arrival in-country, (ii) he flew in helicopters to 
hand deliver orders to officers and some times the 
helicopters would transport wounded soldiers on the same 
flight, (iii) walking through hospitals and seeing wounded 
soldiers, (iv) mortar attacks, (v) an ammunitions dump a mile 
away from his unit was hit at Long Bien, and (vi) being 
separated from his family.  He believed that his OCD was 
related to his stressors.  He offered nearly identical 
testimony at an August 2006 personal hearing at the RO.

The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991).  As noted above, if the 
"claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added).  

After a review of the claims file, the Board finds that the 
veteran was not engaged in combat.  He has acknowledged that 
he went through the training for a combat medic, but his MOS 
was changed to be a clerk/typist in Vietnam.  He does not 
assert that he engaged in direct combat and the service 
records do not show that he was the recipient of an award or 
badge consistent with combat.  Therefore, his lay statements 
alone are not sufficient to establish the occurrence of a 
stressor.

In this case, the veteran's assertions of stressors are not 
verified in the record.  First, several of his stressors are 
incapable of being verified.  For example, mortar attacks, 
picking up wounded soldiers, seeing wounded soldiers in the 
hospital, and the like, are not sufficiently quantifiable to 
verify.  In addition, stressors such as missing his family 
are not the type of stressors contemplated by the regulations 
which would support a claim for PTSD.

With respect to other stressors, such as almost going down in 
a helicopter and an ammunition dump explosion, the veteran 
was unable to provide sufficient information to search.  In 
an October 2006 Memorandum to the File, the U.S. Army and 
Joint Services Records Research Center (JSRRC) Coordinator 
indicated that information required to corroborate the 
stressful events was insufficient to send or was insufficient 
to allow for meaningful research.  

It was noted that service medical records, and the veteran's 
statements and testimony were considered but did not include 
enough information to search.  The Board agrees.  The 
veteran's statements as to stressors have been vague, at 
best, as to dates and details and he has offered little in 
the way of specificity of events.  Therefore, there is no 
basis on which to conduct a search and the stressors cannot 
be verified based on the veteran's information.

As noted above, service connection for PTSD requires three 
elements:  (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen, supra.  

Even when the medical evidence of record establishes the 
first and third elements of the claim (a diagnosis of PTSD 
related to claimed in-service stressors), the record fails to 
establish the second element of the claim (credible evidence 
that stressor actually occurred).  Absent credible supporting 
evidence that the claimed in-service stressors as described 
by the veteran actually occurred, an essential element for a 
grant of service connection for PTSD is not established and 
the appeal is denied.  

Anxiety and Depression

To the extent that the veteran claims anxiety and depression, 
the Board notes that the veteran has not been diagnosed with 
either condition.  Service connection may only be granted for 
a current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to Service Connection for OCD, a Gastrointestinal 
Disorder, and a Skin Disorder

As the issues of OCD, a gastrointestinal disorder, and a skin 
disorder are all considered on the same legal basis, they 
will be discussed together.  After a review of the claims 
file, the Board finds that the evidence does not support the 
claims.  

At the hearing before the Board, the veteran testified that 
he reported a nervous stomach at the time of induction and 
felt that service aggravated the disorder.  He acknowledged 
that he did not seek medical treatment for stomach problems 
while he was on active duty but used over-the-counter 
medications such as Alka-Seltzer or Pepto-Bismol.  He 
indicated that he had been treated for a peptic ulcer after  
service and was diagnosed with gastritis in 1999.

With respect to a skin disorder, the veteran testified that 
irritants in the air as human waste was burned and the local 
foliage caused him to have allergies.  He also reflected that 
Agent Orange that could have been in the air caused him to 
have irritation on his skin and he itched a lot, especially 
on his hands and feet.  He acknowledged that he did not seek 
treatment for itching while on active duty.  His first post-
service treatment was in the late 1980s or early 1990s when 
he underwent allergy testing.

Service medical records reflect that at the time of 
induction, the veteran self-reported a history of frequent 
indigestion and the examiner noted a history of indigestion 
but no ulcer, along with nervous stomach; however, his 
abdomen and viscera evaluation at induction was normal.  The 
records show that he sought treatment on one occasion for 
constant, sharp right upper quadrant pain which increased 
with walking.  He denied nausea, vomiting, or diarrhea.  The 
abdominal assessment was negative and he was returned to 
duty.  

The records reveal no treatment for, complaints of, or a 
diagnosis related to a skin disorder of the hands and feet 
during the veteran's period of active duty.  On one occasion, 
he sought treatment for a rash in the groin and was treated 
with medication.  At the time of separation, the clinical 
assessment of his abdomen and viscera and skin were normal.  
Therefore, the Board finds no evidence of OCD, or chronic 
gastrointestinal or skin disorders during active duty.  

Post-service medical records do not show treatment for OCD, a 
gastrointestinal disorder, or a skin disorder for many years 
after service.  Specifically, the first reported complaints 
related to OCD occurred in August 2003.  The veteran 
acknowledged that he had not sought treatment for OCD prior 
to that time.  

Further, the evidence fails to show gastrointestinal 
pathology until 1999 when he was diagnosed with a gastric 
ulcer.  Subsequent diagnoses have included esophageal reflux 
disease (June 2003), gastric ulcer, unspecified as acute or 
chronic (August 2003), and mild chronic gastritis (September 
2003 pathology report).  In March 2004, he reported a history 
of peptic ulcer disease three years previously that had been 
successfully treated.  

In June 1980, he was treated for tinea cruris of the groin.  
In an October 1999 private urologist record, the veteran's 
wife apparently inquired about his "itching all over" but 
was told that it was not urological in origin.  In April 
2003, it appears that he was being treated for an unspecified 
pruritic disorder.  In March 2004, he reported a three year 
history of pruritus but had a negative dermatology work-up.  

Therefore, evidence has not been presented showing OCD, 
gastrointestinal, or skin symptomatology since service.  
Rather he was diagnosed with these conditions many years 
after discharge - OCD in August 2003 (32 years), 
gastrointestinal in 1999 (28 years), and a skin disorder in 
1999 (28 years).

While he subsequently indicated that he had experienced OCD, 
gastrointestinal, and skin symptomatology since active duty, 
the Board places greater probative value on the absence of 
complaints or treatment for these disorders in the 
intervening years.  This multi-year gap, in the absence of 
confirmatory evidence showing continuity of such symptoms, 
does not support the veteran's assertions that he has 
experienced these disorders since active duty. 

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician has established a 
relationship between the veteran's OCD, gastrointestinal, or 
skin disorders and active duty.    

The Board has considered the veteran's statements that he has 
experienced OCD, gastrointestinal, and skin symptoms since 
active duty.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

To the extent that the veteran has claimed on-going symptoms 
since active duty, his statement is competent.  However, his 
statements are unsupported by contemporaneous records, 
including post-service private and VA clinical records 
showing no complaints for many years after discharge.  The 
Board finds this evidence more probative than his unsupported 
report of continuity.  

Given the lack of in-service complaints related to the claims 
on appeal, the absence of identified symptomatology for many 
years after discharge, and no medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claims, the Board is unable to grant the benefit 
sought. 

To the extent that the veteran contends that his skin 
disorder is due to Agent Orange exposure, the Board finds no 
clinical evidence which suggests that his skin disorder is 
due to Agent Orange exposure.  38 C.F.R. § 3.309.  
Significantly, his current complaints have not been 
identified.  The only skin disorder of record, tinea cruris, 
is not on the list of presumptive diseases associated with 
Agent Orange exposure.  As such, the veteran's claim of 
service connection on the basis of Agent Orange exposure must 
necessarily be denied. 

III.  Entitlement to Service Connection for Hypertension

At the hearing before the Board, the veteran testified that 
he was diagnosed with hypertension and felt it was secondary 
to his PTSD.  Upon further questioning, the veteran clarified 
that he was not claiming that hypertension started during 
service but rather that it was related to anxiety and 
nervousness.

In addition to the law and regulations outlined above, 
service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The older, more liberal, version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VA O.G.C. Prec. Op. No. 7-2003.

In December 1999, the veteran's blood pressure reading was 
118/84.  In August 2003, he was diagnosed with unspecified 
essential hypertension.  In March 2004, he was diagnosed with 
stage I hypertension and was on medication.  

To the extent that the veteran contends that hypertension is 
due to PTSD or an acquired psychiatric disorder, the claim of 
secondary service connection fails because neither PTSD nor 
an acquired psychiatric disorder are service-connected.  
Significantly, as discussed above, the veteran is not 
currently service-connected for PTSD, anxiety, depression, or 
OCD.  Because he is not service-connected for the underlying 
condition claimed, there can be no reasonable claim on a 
secondary basis under the provisions of 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, the records reveal no treatment for, complaints of, 
or a diagnosis related to hypertension during the veteran's 
period of active duty.  At the time of separation, his blood 
pressure reading was 118/74.  Therefore, the Board finds no 
evidence of hypertension during active duty.  

Post-service medical records do not show treatment for 
hypertension until August 2003, when he was diagnosed with 
unspecified essential hypertension.  Further, there is no 
competent evidence that hypertension is related to active 
duty.  Given the absence of hypertension in service, multi-
year gap between discharge and diagnosis of hypertension, and 
lack of medical nexus, the Board finds that hypertension must 
also be denied on a direct basis.  See Maxson, supra.

Entitlement to Service Connection for Hemorrhoids

At the hearing before the Board, the veteran testified that 
he had a problem with hemorrhoids before service and that the 
condition was aggravated by service because of the diet and 
different foods.  He reported that he had bouts of 
constipation or diarrhea, which irritated his hemorrhoids.  
He reflected that he was treated on one occasion for 
hemorrhoids during training, and had a hemorrhoidectomy in 
1974.

The Board notes that the veteran is considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrated that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

As an initial matter, there are no pre-service medical 
records associated with the file.  Rather, service medical 
records reflect that at the time of induction, the veteran 
self-reported a history of piles or rectal disease and the 
examiner noted a history of hemorrhoids but no bleeding; 
however, his anus and rectum evaluation at induction was 
normal.  For that reason, he is entitled to the presumption 
of soundness.  

However, the threshold question is whether the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  If a pre-existing disorder is found by clear and 
unmistakable evidence, the issue is whether the pre-existing 
disorder was aggravated by service.  As noted above, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  

Service medical records indicate that in 1969, month 
unidentifiable, the veteran was treated for hemorrhoids.  He 
was given medication.  It appears that this is the only time 
he sought treatment for hemorrhoids.  At the time of 
discharge, his anus and rectum evaluation was normal.  

Even assuming that the veteran's hemorrhoids pre-existed 
service, to support a claim of aggravation, it must be shown 
that the veteran's pre-existing disorder was aggravated 
during the period of active duty only.  The issue is not 
whether his condition became worse or is currently worse than 
it was during active duty.  

In this case, the Board finds that the medical evidence 
indicates that the veteran's disorder was not, in fact, 
aggravated by military service.  To that end, the Board 
places significant probative value on the normal service 
separation examination.  In effect, there was no evidence of 
hemorrhoids when he went into service, he had one bout of 
hemorrhoids during service, and no evidence of hemorrhoids at 
the time of discharge.  Therefore, the Board holds that the 
presumption of aggravation is not for application.  

Having found that there was no aggravation of the veteran's 
pre-existing hemorrhoids, the Board need not reach the issue 
of whether it was due to the natural progression of the 
disease.  As noted above, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service.  Therefore, the claim based on an aggravation theory 
is denied.

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis.  As noted above, 
there was no evidence of chronic pathology related to 
hemorrhoids at the time of discharge.

Moreover, post-service medical records reflect that in an 
October 1999 private medical note, the veteran related that 
he underwent a hemorrhoidectomy in 1974; however, no records 
are available to confirm the veteran's surgery.  In March 
2004, it was noted that he had hemorrhoids but they were not 
bad.  

Even assuming that he experienced hemorrhoids as early as 
1974, this was still three years after service separation.  
As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson, supra; Mense 
supra.  Moreover, the Board emphasizes that the veteran 
served nearly two more years in service after his bout of 
hemorrhoids in 1969.  

Further, while hemorrhoids have been more recently shown, 
there is no competent evidence of a medical nexus between his 
hemorrhoids diagnosed in March 2004 and his single bout of 
hemorrhoids in 1969.  As above, the Board has considered the 
veteran's statements that his hemorrhoids are related to 
active duty service, and finds that his statements as to his 
symptomatology are competent; however, he is not competent to 
related his current symptoms with active duty.  Espiritu, 
supra.

Given the lack of chronic pathology related to a single in-
service complaint of hemorrhoids (as evidenced by a normal 
separation examination), the absence of hemorrhoids for 
several years after discharge, and no medical nexus between 
the veteran's current complaints and active duty, the Board 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought on a direct basis. 

Entitlement to Service Connection for a Bilateral Hearing 
Loss Disability and Tinnitus

At the hearing before the Board, the veteran testified that 
he was exposed to loud helicopter noises in service when he 
made courier deliveries, and that mortar attacks were 
extremely loud.  He indicated that his hearing had diminished 
as he got older.  With respect to tinnitus, he testified that 
he had constant ringing in his ears and had for a long, long 
time.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board finds that the veteran's hearing loss 
meets the pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385.  On the 
authorized audiological evaluation in October 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
50
LEFT
25
25
50
65
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.  The 
clinical assessment was bilateral mild to moderate mid to 
high frequent hearing loss.

Having carefully considered the evidence pertaining to these 
claims, the Board has concluded that service connection is 
not warranted for bilateral hearing loss disability and 
tinnitus.  In this regard, the Board notes that there is no 
competent evidence of hearing loss disability or tinnitus 
until many years after service.  

Service medical records show no treatment for, complaints of, 
or a diagnosis related to hearing loss or tinnitus.  At the 
time of discharge, his audiometric evaluation consisted of X 
marks in the 250 and 5000 Hertz for the right and left ears.  
It is not clear whether this was a normal evaluation but his 
ear examination was reported as normal and there are no 
notations with respect to hearing loss.

Next, evidence has not been presented showing the onset of 
symptoms consistent with hearing loss since service.  Rather, 
in October 2004, the veteran related a 30-year history of 
worsening hearing loss.  He reported military noise exposure 
to include helicopters and explosive noise, post-service loud 
music exposure, and a family history of age-onset hearing 
loss.    

While the veteran has indicated a 30-year history of 
diminishing hearing, the record does not demonstrate hearing 
loss until October 2004.  Moreover, a 30-year history would 
date his hearing loss to 1974, three years after service.  
Further, in September 2003, the veteran, for the first time, 
complained of ringing in his ears but no specific diagnosis 
was made.  The veteran has not identified any evidence 
demonstrating hearing loss or tinnitus prior to those times.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's hearing loss disability and 
tinnitus.  There is no competent evidence linking hearing 
loss or tinnitus to service.  The evidence of a relationship 
between the veteran's hearing loss and tinnitus and his 
active duty service is limited to his assertions; however, as 
a layperson, he is not qualified to render an opinion 
concerning question of medical causation.  See Espiritu, 
supra.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss and 
tinnitus, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for bilateral hearing loss and tinnitus is denied.

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

Finally, the VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In March 2004, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide, among other things, evidence 
showing that the conditions existed from service to the 
present time, dates of medical treatment, statements from 
persons who knew him, and employment physical examinations.  

He was informed that VA would attempt to obtain any medical 
reports he identified.  He was told that VA would get any 
relevant records held by any federal agency, including 
military, VA, or from the Social Security Administration, and 
that VA would make reasonable efforts to get medical records 
held by state or local governments, private doctors and 
hospitals, or current or former employers.  

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in October 2006.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, in an October 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings and notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in August 2006 and before 
the Board in May 2007.

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to made adequate determinations as to 
these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

The claim for entitlement to service connection for a 
prostate disorder, claimed as benign prostatic hypertrophy 
and prostatitis is dismissed without prejudice.

Service connection for an acquired psychiatric disorder, 
claimed as PTSD, depression, anxiety, and OCD is denied.

Service connection for a gastrointestinal disorder, claimed 
as gastroesophageal reflux disease and peptic ulcer disease, 
is denied.

Service connection for hypertension is denied.

Service connection for a skin condition, claimed as pruritus 
of the hands and feet and allergies is denied.

Service connection for hemorrhoids is denied.

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus disability is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


